EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carol A. Marmo on 07 June 2021.

The application has been amended as follows: 

	claims 8, 9, and 14 have been canceled.

The following is an examiner’s statement of reasons for allowance.
	The invention as claimed is directed to a coated medical implant device comprising a biodegradable magnesium based substrate, a pre-treatment agent applied to the surface of the substrate to form a charged substrate, and a polyelectrolyte multilayer coating comprising a plurality of interfacing, individual polymer layers deposited on the charged substrate.  The pre-treatment agent is selected from the group consisting of alkali metal hydroxide and/or hydrogen fluoride.  The individual polymer layers comprise alternating layers of one or more synthetic polymers layers comprising poly-L-lysine having a positive charge and one or more natural polymer layers comprising alginate having a negative charge.  The initial polymer layer has a 
	Atanasoska et al., Mooney et al., and Ellingsen et al. represent the closest prior art.  Upon reconsideration in view of the applicant's arguments (see the paragraph bridging pages 7 and 8 in the reply filed 14 April 2021, the examiner agrees that one of ordinary skill in the art would have neither motivation nor a reasonable expectation of success that the treatment of Ellingsen et al. - designed to be used on metals or alloys of titanium, zirconium, tantalum, hafnium, niobium, or chromium - could be used to form a charged surface on a biodegradable magnesium substrate.  The metals employed by Ellingsen et al. are all transition metals while magnesium is an alkaline earth metal, one of ordinary skill in the art would have no expectation that treatments relying on chemistries operable with transition metals would be likewise applicable to an alkaline earth metal.  Therefore, the rejection under 35 USC 103 as obvious over Atanasoska et al., Mooney et al., and Ellingsen et al. is withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787